TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-06-00320-CR



Angel Sandoval, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
NO. D-1-DC-2004-205876, HONORABLE BOB PERKINS, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Angel Sandoval was placed on deferred adjudication community supervision after
pleading guilty to delivering marihuana in a drug-free zone.  The district court subsequently
adjudged him guilty of the lesser included offense of delivering marihuana, sentenced him to
confinement for two years in a state jail, suspended imposition of sentence, and placed him on
community supervision for five years.  Sandoval then filed a pro se notice of appeal.
The trial court has certified, and the record confirms, that Sandoval waived his right
of appeal after sentence was imposed.  The appeal is dismissed.  See Tex. R. App. P. 25.2(d).
 
                                                __________________________________________
                                                David Puryear, Justice
Before Justices B. A. Smith, Puryear and Waldrop
Dismissed for Want of Jurisdiction
Filed:   June 30, 2006
Do Not Publish